Citation Nr: 0942638	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from February 1951 to 
December 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2008 rating decision in which the RO denied 
service connection for bilateral hearing loss.  The Veteran 
filed a notice of disagreement (NOD) in July 2008, and the RO 
issued a statement of the case (SOC) in October 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.

In September 2009, the Veteran testified during a video 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. [The Board notes, 
parenthetically, that, during the hearing, the Veteran's 
representative advised that additional evidence was being 
submitted, along with a waiver of initial RO consideration of 
the evidence; however, no additional evidence was thereafter 
received.].

Also in September 2009, the undersigned Veteran's Law Judge 
granted the Veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2009).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In this case, the Veteran's service treatment records (STRs) 
are unremarkable for hearing loss during service.  The Board 
notes, however, that the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

During the September 2009 Board hearing, the Veteran 
testified that he had noise exposure during his military 
service when he worked along the flight lines.  He said that 
he noticed a decrease in hearing acuity in service, and that 
his hearing loss worsened until he had to get hearing aids.  
He also indicated that, post discharge, he  mostly worked in 
an office environment and did not have any noise exposure.  

An April 2008 private medical record from Dr. Par reflects 
that the Veteran was diagnosed with moderate to moderate 
severe sensorineural hearing loss.  Also of record are the 
reports of audiometric testing from Dr. Par (dated in April 
2008) and from a VA audiologist (dated in March 2009).  Both 
reports-the later of which was received, but apparently not 
considered by the RO after the October 2008 SOC-reflect pure 
tone thresholds recorded in graph (versus numeric) form.  VA 
is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 to determine whether the 
Veteran has bilateral hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  Nonetheless, the cited results, along 
with reported discrimination scores, appear to reflect 
possible hearing loss to an extent recognized as a disability 
for VA purposes.  

Given the Veteran's reports of in-service noise exposure, 
post-service findings of bilateral hearing loss (possibly to 
an extent recognized as disability for VA purposes), the 
Veteran's assertions as to a relationship between the two, 
and the absence of any current medical opinion on the 
question of nexus, the Board finds that further examination 
and medical opinion is needed to resolve the claim for 
service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA Ear, Nose and Throat (ENT) examination (with audiological 
testing) by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination and/or testing, without 
good cause, may result in a denial of the claim for a higher 
initial rating for bilateral hearing loss (as the original 
claim will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655. Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that the record is complete, the RO 
should arrange for a certified specialist to translate into 
numerical data the April 2008 and March 2009 graphical 
displays of private and VA audiometric testing results..

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  This should particularly include additional evidence 
that was to be submitted in conjunction with the Board 
hearing that was never received.  The RO's letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of evidence received 
after the RO's last adjudication of the claim in October 
2008. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should have a certified 
specialist translate the April 2008 and 
March 2009 graphical displays of 
audiometric testing  results that have not 
been converted to an appropriate numerical 
data.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for bilateral 
hearing loss.  

This should particularly include 
additional evidence that was to be 
submitted in conjunction with the Board 
hearing that was never received.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA ENT examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  
Audiometric and speech discrimination 
testing should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings 
should be reported in detail.

Based on the results of audiometric and 
speech discrimination testing, the 
physician should specifically indicate, for 
each ear, whether the Veteran currently has 
hearing loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  

Then, with respect to each such diagnosed 
disability,  the physician should offer an 
opinion, consistent with sound medical 
principles, and in light of the Veteran's 
documented medical history and assertions, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to particularly 
include alleged noise exposure/acoustic 
trauma therein.  

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection in light of all pertinent 
evidence (to include all evidence received 
since the October 2008 SOC) and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  
The RO is reminded that this appeal has been advanced on the 
Board's docket.



_________________________________________________
JACQUELINE E,. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



